 
 
I 
112th CONGRESS
1st Session
H. R. 2028 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2011 
Mr. Cohen (for himself, Mr. Davis of Illinois, Mr. Conyers, Mr. George Miller of California, Mr. Grijalva, Mr. Ackerman, Mr. Berman, Mr. Towns, Ms. Moore, Mr. Bishop of New York, Mr. Doyle, Mr. Stark, Mr. Johnson of Georgia, Mr. Ryan of Ohio, Mr. Watt, Ms. Chu, and Mr. Polis) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 11 of the United States Code to modify the dischargeability of debts for certain educational payments and loans. 
 
 
1.Short titleThis Act may be cited as the Private Student Loan Bankruptcy Fairness Act of 2011. 
2.Exceptions to dischargeSection 523(a)(8) of title 11, United States Code, is amended— 
(1)by striking subparagraph (B), and 
(2)in subparagraph (A)— 
(A)in clause (i)— 
(i)by striking (i), and 
(ii)by inserting any program for which substantially all of the funds are provided by a after unit or, and 
(B)in clause (ii)— 
(i)by striking (ii) and inserting (B), and 
(ii)by striking or at the end. 
3.Effective date; application of amendments 
(a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act. 
(b)Application of amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act. 
 
